Exhibit 10.1  

BUCYRUS INTERNATIONAL, INC.

2007 STOCK APPRECIATION RIGHTS AGREEMENT

                This 2007 STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”),
made as of the Award Date set forth in the Notice of Award of 2007 Stock
Appreciation Rights (the “Notice”), by and between Bucyrus International, Inc.,
a Delaware corporation (the “Company”), and the undersigned individual
(“Grantee”), sets forth the terms and conditions of the Stock Appreciation
Rights Award (the “Award”) described in the Notice. You must sign both the
Agreement and the Notice in order for the Award to be effective. Please sign and
date the Agreement and the Notice and return them promptly in the enclosed
envelope.

                By accepting this Agreement and any Stock Appreciation Rights
issued pursuant to this Award, you acknowledge that you have read and understand
the terms of the Omnibus Incentive Plan 2007 (the “Plan”) and this Agreement,
and that you accept this Agreement subject to all such terms and conditions.

                This Award gives you the right to the appreciation in the value
of the underlying shares of the Class A common stock of the Company (“Company
Stock”) from the Award Date to the date of exercise, with any gain at exercise
settled in shares of Company Stock, subject to a service-based vesting
requirement. The number of Stock Appreciation Rights awarded, the Term of the
Award, the Grant Price of each right, and the vesting schedule are stipulated in
the Notice.

Terms and Conditions

                1.            Terms and Provisions of Stock Appreciation Right
Award. Pursuant to Section 6 of the Plan, as of the Award Date the Company has
awarded to Grantee the Stock Appreciation Rights (“SARs”) specified in the
Notice. Such Award is subject to the following terms and conditions.

                2.            Award of SARs. The SARs are subject to the
following terms, conditions and forfeiture restrictions:

                (a)           Value. Each SAR entitles Grantee, subject to the
terms and conditions of this Agreement, to receive shares of Company Stock
having a Fair Market Value equal to the excess of the Fair Market Value of a
share of Company Stock at the date of exercise over the Grant Price specified in
the Notice (such amount at the time of exercise being referred to herein as the
“SAR Value”). For purposes hereof, the date of exercise shall be the date the
Company receives Grantee’s notice of exercise in accordance with Section 2(e).

                (b)           Vesting. The SARs will vest based upon continued
employment of Grantee with the Company and/or its Affiliates until the date(s)
provided in the vesting schedule set forth in the Notice. Upon Grantee’s
termination of employment from the Company and its Affiliates, any unvested SARs
shall be immediately forfeited, except as follows:

 

                  i.              If Grantee’s termination of employment is due
to Disability or death, then the SARs shall become vested in full as of the date
of such termination.




 

--------------------------------------------------------------------------------




                  ii.             If Grantee’s termination of employment occurs
more than one year after the Award Date due to Retirement (a “Qualifying
Retirement”), then Grantee shall continue to vest in the SARs on the same basis
as if he or she had remained an employee, including the right to fully vest in
the SARs in the event of Disability or death. If, however, Grantee obtains other
gainful employment (regardless of whether such employment is with a competitor
of the Company) after his or her Qualifying Retirement, no additional vesting of
the SARs shall occur after the date of such gainful employment. Grantee
acknowledges and agrees that the restriction on vesting set forth in this
paragraph does not constitute a limitation or restriction on Grantee’s right to
obtain other employment but is only a restriction on his or her right to vest in
the SARs.

 

                               Notwithstanding the foregoing, if Grantee’s
employment is terminated by the Company or an Affiliate for Cause, Grantee shall
immediately forfeit all SARs, including SARs that were vested as of the date of
such termination. In addition, if the Administrator determines after the date of
Grantee’s termination of employment that the Grantee could have been terminated
for Cause had all pertinent facts been known to the Company or an Affiliate at
such time, the Administrator may cancel all of Grantee’s SARs, including vested
SARs, on the date of such determination and shall provide a notice to Grantee of
such event. If Grantee provides a notice of exercise for a vested SAR when the
issue of whether Grantee’s employment is being terminated (or could have been
terminated) for Cause is under consideration, the Company may suspend such
exercise until the determination is complete, and if it is determined that
Grantee is (or could have been) terminated for Cause, then such notice of
exercise shall be rescinded.

                (c)           Time of Exercise. Grantee may exercise the SARs,
in full or in part, only to the extent vested until the earlier to occur of (i)
the end of the Term as specified in the Notice, or (ii) three (3) months
following the date upon which Grantee ceases to be an employee of the Company
and/or any of its Affiliates. For purposes of clause (ii), if Grantee has a
Qualifying Retirement, he or she shall be deemed to cease to be an employee on
the date on which Grantee obtains other gainful employment as specified in
Section 2(b)(ii).

                (d)           Procedure for Exercise. In order to exercise the
SARs, Grantee shall deliver to the Company a completed notice of exercise on the
form provided by the Company for this purpose.

                (e)           Payment of SAR Value. Within seven (7) business
days following the Company’s receipt of the notice of exercise, the Company
shall deliver to Grantee a number of shares of Company Stock having a Fair
Market Value equal to the SAR Value. Only whole shares shall be delivered. Any
fractional share of Company Stock that would have otherwise been delivered shall
be paid in cash, based on the Fair Market Value of a share on the date of
exercise.

                3.             Tax Consequences. Grantee understands that the
award of SARs, the exercise of SARs, and the issuance of Company Stock, may have
tax implications for Grantee. Grantee acknowledges that Grantee has been advised
to consult a tax advisor and that he or she is not relying on the Company for
any tax, financial or legal advice. It is specifically understood by the




2

--------------------------------------------------------------------------------




Grantee that no representations are made as to any particular tax treatment with
respect to this Award.

                4.             Confidential Information; Noncompetition;
Nonsolicitation.

                (a)           Grantee acknowledges that all product design
information, manufacturing processes and methods, information regarding new
product development, information regarding strategic or tactical planning,
information regarding pending or planned competitive bids, and information
regarding key employees, and other information, knowledge or data relating to
the Company or any of its Affiliates and their respective businesses that
Grantee obtains during Grantee’s employment by the Company or any of its
Affiliates and that is not public knowledge (other than as a result of the
Grantee’s violations of this Section 4(a)) (“Confidential Information”) is
highly sensitive and proprietary. Confidential Information shall not include
trade secrets of the Company, and Grantee acknowledges that Grantee has an
independent statutory obligation to protect the Company’s trade secrets which is
in no way limited by this Agreement. Grantee shall not communicate, divulge,
disseminate, or use any Confidential Information at any time during or at any
time within one year after termination of Grantee’s employment with the Company
or any of its Affiliates under any circumstances reasonably likely to result in
use of such information to the Company’s competitive disadvantage in any country
in the World, except with the prior written consent of the Company or as
otherwise required by law or legal process. All computer software, telephone
lists, customer lists, price lists, contract forms, catalogs, records, files and
know-how acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company’s or an Affiliate’s possession or premises or made use
of other than in pursuit of the Company’s or an Affiliate’s business or as may
otherwise be required by law or any legal process, and, upon termination of
employment for any reason, Grantee shall deliver to the Company, without further
demand, all such items and any copies thereof which are then in his or her
possession or under his or her control.

                (b)           For a one year period beginning on Grantee’s
termination of employment, Grantee will not, except upon prior written
permission signed by an authorized officer of the Company, in any capacity in
which Confidential Information or trade secrets of the Company would reasonably
be expected to be useful, consult with or advise or, directly or indirectly, as
owner, member, shareholder, partner, officer, contractor, agent, servant or
employee, engage in business with any company in competition with the Company in
the business of manufacturing, selling, servicing or repairing draglines, drills
or shovels for the surface mining industry or parts for such equipment or the
business of any affiliate of the Company (whether currently in existence or
acquired by the Company after the date of this Agreement), or with any
corporation or entity controlled by, controlling or under common control with
any such company and that is conducting or planning to conduct any such business
in any country in the World. Notwithstanding the foregoing, Grantee may make and
retain investments in not more than three percent (3%) of the equity of any such
company if such equity is listed on a national securities exchange or regularly
traded in an over-the-counter market.

                (c)           For a one year period beginning on Grantee’s
termination of employment, Grantee will not, directly or indirectly, solicit for
employment on behalf of any organization other than the Company or one of its
Affiliates any person then employed by the Company or




3

--------------------------------------------------------------------------------




any of its Affiliates or who had been so-employed within the previous six months
and whom Grantee supervised or learned Confidential Information about in the
last year of Grantee’s employment with the Company or any of its Affiliates.

                (d)           In the event of a breach of Grantee’s covenants
under this Section 4, the Administrator is hereby authorized in his or her sole
discretion to declare a forfeiture of some or all of the SARs previously awarded
to Grantee as of such breach and it is understood and agreed that the Company
shall be entitled to injunctive relief as well as any other legal or equitable
remedies. Grantee acknowledges and agrees that the covenants, obligations and
agreements of the Grantee in this Section 4 relate to special, unique and
extraordinary matters and that a violation of any of the terms of such
covenants, obligations or agreements will cause the Company or its Affiliates
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that the Company or any of its Affiliates shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain Grantee from committing any violation
of such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the Company may
have. The Company and Grantee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the Federal courts of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Section 4.

                5.             Approvals. No shares of Company Stock shall be
issued under this Agreement unless and until all legal requirements applicable
to the issuance of such shares have been complied with to the satisfaction of
the Company. The Company shall have the right to condition any issuance of
shares to the Grantee on the Grantee’s undertaking in writing to comply with
such restrictions on the subsequent disposition of such shares as the Company
shall deem necessary or advisable as a result of any applicable law or
regulation.

                6.             Restrictions on Transfer. The SARs awarded to
Grantee under this Agreement may not be transferred or otherwise disposed of by
Grantee, including by way of sale, assignment, transfer, pledge, hypothecation
or otherwise, except as permitted by the Administrator, or by will or the laws
of descent and distribution. Any purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the SARs by any holder thereof in violation of the provisions of this
Agreement shall be invalid. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.

                7.             Change in Control. In the event of a Change in
Control, if the Grantee is either an employee of the Company or any of its
Affiliates, or is a deemed employee following a Qualifying Termination in
accordance with Section 2(b)(ii), immediately prior to the Change in Control,
all SARs that have not yet vested shall become immediately vested and all
restrictions and forfeiture conditions applicable to the SARs shall immediately
lapse.

                8.             Taxes. Grantee shall pay to the Company promptly
upon request, and in any event at the time Grantee recognizes taxable income in
respect of the exercise of an SAR, an




4

--------------------------------------------------------------------------------




amount equal to the federal, state and/or local taxes the Company determines it
is required to withhold under applicable tax laws with respect to the SARs. In
the notice of exercise, Grantee shall elect the method of satisfying his or her
withholding obligations pursuant to one or a combination of the following
methods: (a) making a payment to the Company in cash or cash equivalents
(including by electing to have the Company deduct the taxes from accumulated
wages otherwise due to Grantee); or (b) authorizing the Company to withhold a
portion of the shares of Company Stock to be issued hereunder having a Fair
Market Value on the date of exercise equal to or less than the minimum amount
required to be withheld. In the absence of an election, the Company shall
withhold a portion of the shares of Company Stock to be issued hereunder having
a Fair Market Value on the date of exercise equal to the minimum amount required
to be withheld. Grantee understands that the amount withheld by the Company may
not be sufficient to cover Grantee’s entire tax liability, and Grantee (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.

                9.             Incorporation of Plan. This Agreement is made
under the provisions of the Omnibus Incentive Plan 2007 (which is incorporated
herein by reference) and shall be interpreted in a manner consistent with the
Plan. To the extent that this Agreement is silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and this Agreement shall be deemed to be modified accordingly. Any
capitalized term not defined herein shall have the meaning set forth in the
Plan.

                10.           Notices. Any notices required or permitted
hereunder shall be addressed to Secretary of the Company, 1100 Milwaukee Avenue,
South Milwaukee, Wisconsin 53172, or to Grantee at the address then on record
with the Company, as the case may be, and deposited, postage prepaid, in the
United States mail. Either party may, by notice to the other given in the manner
aforesaid, change his/her or its address for future notices.

                11.           Binding Agreement; Successors. This Agreement
shall bind and inure to the benefit of the Company, its successors and assigns,
and Grantee and Grantee’s personal representatives and beneficiaries.

                12.           Amendment. This Agreement may be amended or
modified by the Company at any time; provided that any amendment that would
adversely affect the rights of Grantee is subject to Grantee’s written consent.
Notwithstanding the foregoing, the Company need not obtain Grantee consent if
the Company determines that such amendment is necessary to comply with
applicable law, the listing requirements of any principal securities exchange or
market on which the Company’s Stock is then listed, or to preserve favorable
accounting treatment of the Award for the Company.

                IN WITNESS WHEREOF, the undersigned parties have executed this
Agreement to be effective as of the Award Date set forth in the Notice.

      GRANTEE          

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Date




5

--------------------------------------------------------------------------------




BUCYRUS INTERNATIONAL, INC.               

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Craig R. Mackus
Secretary   Date




6

--------------------------------------------------------------------------------